No opinion. Order (38 N. Y. Supp. 954) affirmed, with $10 costs and disbursements. Held (1) that, before petitioner was entitled to avail himself of the provisions of section 16, c. 686, of the Laws of 1892, he must state facts sufficient to confer jurisdiction upon the county court; (2) that one of such facts is that the board of supervisors refused to correct the error complained of after being_ requested so to do, and, inasmuch as this fact is not stated in the petition, the county court failed to obtain jurisdiction of the proceedings. See In re Buffalo Mut. Gas-Light Co., 144 N. Y. 228. 39 N. E. 86. All concur.